108 F.3d 329
NOTICE: THIS SUMMARY ORDER MAY NOT BE CITED AS PRECEDENTIAL AUTHORITY, BUT MAY BE CALLED TO THE ATTENTION OF THE COURT IN A SUBSEQUENT STAGE OF THIS CASE, IN A RELATED CASE, OR IN ANY CASE FOR PURPOSES OF COLLATERAL ESTOPPEL OR RES JUDICATA.  SEE SECOND CIRCUIT RULE 0.23.Kingsley MACEBUH, Plaintiff-Appellant,v.Ronald G. GARDELLA, Steve Beck, Rick Krause, Sheila N.Thomas, All Others Unknown, Defendants-Appellees.
No. 96-2481.
United States Court of Appeals, Second Circuit.
March 6, 1997.

APPEARING FOR APPELLANT:  Kingsley Macebuh, pro se, Fort Dix, New Jersey.
PRESENT:  ELLSWORTH A. VAN GRAAFEILAND, THOMAS J. MESKILL, JOSE A. CABRANES, Circuit Judges.


1
This cause came on to be heard on the transcript of record from the United States District Court for the Southern District of New York and was submitted.


2
ON CONSIDERATION WHEREOF, IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that the judgment of the district court is AFFIRMED.


3
Plaintiff Kingsley Macebuh, pro se, filed a complaint alleging violations of 18 U.S.C. §§ 241, 242 and 42 U.S.C. § 1983.  The district court dismissed the complaint, which was filed in forma pauperis, under 28 U.S.C. § 1915(a), sua sponte, prior to service of the complaint, on the ground that it "lacks an arguable basis in either law or in fact."  Neitzke v. Williams, 490 U.S. 319, 325 (1989);  28 U.S.C. § 1915(d).


4
On appeal, plaintiff contends that the district court erred in (i) failing to consider his request to withdraw his case as an in forma pauperis action;  (ii) finding that plaintiff lacked standing to bring a criminal action under 18 U.S.C. §§ 241 and 242;  (iii) failing to refer the case to the United States Attorney's Office for prosecution;  (iv) dismissing his 42 U.S.C. § 1983 claim on the ground that it could not be brought absent favorable termination of his underlying criminal conviction;  and (v) failing to address plaintiff's claim that property had been unlawfully taken from his apartment.


5
We affirm the judgment of the district court for substantially the reasons stated by the court in its order dated May 8, 1996.  We have considered all of the plaintiff's arguments on appeal and find them to be without merit.


6
Accordingly, the judgment of the district court is hereby AFFIRMED.